

117 HR 55 IH: Emmett Till Antilynching Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 55IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 249 of title 18, United States Code, to specify lynching as a hate crime act.1.Short titleThis Act may be cited as the Emmett Till Antilynching Act.2.FindingsCongress finds the following:(1)In the 20th century lynching occurred mostly in southern States by White southerners against Black southerners.(2)In 1892, the Tuskegee Institute began to record statistics of lynchings and reported that 4,742 reported lynchings had taken place by 1968, of which 3,445 of the victims were Black.(3)Most of the lynchings that occurred in the South were mass moblike lynchings.(4)Mass moblike lynchings were barbaric by nature characterized by members of the mob, mostly White southerners, shooting, burning, and mutilating the victim’s body, alive.(5)In Anatomy of a Lynching: The Killing of Claude Neal, community papers readily advertised mob lynchings, as evidenced by a Florida local paper headline: Florida to Burn Negro at Stake: Sex Criminal Seized from Brewton Jail, Will be Mutilated, Set Afire in Extra-Legal Vengeance for Deed.(6)Civil rights groups documented and presented Congress evidence of vigilante moblike lynchings.(7)Evidence by NAACP investigator Howard Kester documented the extreme brutality of these lynchings. An excerpt from Anatomy of a Lynching further illustrates this point: After taking the nigger to the woods about four miles from Greenwood, they cut off his penis. He was made to eat it. Then they cut off his testicles and made him eat them and say he liked it.(8)Many civil rights groups, notably the Anti-Lynching Crusaders, also known as the ALC, operating under the umbrella of the NAACP, made numerous requests to Congress to make lynching a Federal crime.(9)Congressman George Henry White, an African American, introduced the first Federal anti­lynching bill and subsequently nearly 200 anti-lynching bills were introduced in the Congress during the first half of the 20th century.(10)Between 1890 and 1952, seven Presidents petitioned Congress to end lynching.(11)Between 1920 and 1940, the House of Representatives passed three strong anti-lynching measures, of which Congress came closest to enacting anti-lynching legislation sponsored by Congressman Leonidas C. Dyer in 1922.(12)On all three occasions, opponents of anti-lynching legislation, argued States’ rights and used the filibuster, or the threat of it, to block the Senate from voting on the measures.(13)The enactment of the Civil Rights Act of 1968 was the closest Congress ever came in the post-Reconstruction era to enacting anti-lynching legislation.(14)In 2005, the Senate passed a resolution, sponsored by Senators Mary Landrieu and George Allen, apologizing for the Senate’s failure to enact anti-lynching legislation as a Federal crime, with Senator Landrieu saying, There may be no other injustice in American history for which the Senate so uniquely bears responsibility.(15)To heal past and present racial injustice, Congress must make lynching a Federal crime so our Nation can begin reconciliation.3.Specifying lynching as a hate crime actSection 249(a) of title 18, United States Code, is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Offenses involving lynchingWhoever, whether or not acting under color of law, willfully, acting as part of any collection of people, assembled for the purpose and with the intention of committing an act of violence upon any person, causes death to any person, shall be imprisoned for any term of years or for life, fined under this title, or both..